Case 1:18-cr-00027-TWP-TAB Document 72-1 Filed 04/07/21 Page 1 of 7 PageID #: 171


                                                               lndlanapolls Metropolltan Pollce Department
                                                                                 Incident Report
                                                                    201 N Shadeland Ave Indianapolis, IN 46219
                                                                                       Phone: (317) 327 - 3000
                                        ORI                    County                           Venue                      Report#
                                        INIPD0000              Marion                           INDIANAPOLIS               PD18003917
            East District               Report Date / Time         Occurrence Date / Time                                     FIie Claaa
                                        01/11/2018 15:54 Hrs       01/11/201815:39 Hrs                                        35-47-2-B
                                         US/Eastern                    US/Eastem

                                                                                                Supplements: Approved Report (1)
Summary:               On January 11, 2018 IMPD Officers stopped a vehicle. The traffic stop lead to a gun arrest and narcotics.
Make this report attention
to:
Gang Related:                                                   No
Domestic Related:                                               No
Flreann Involved:                                               Yes
Narcotics Involved:                          Yes
Precious Metals Involved:                    No
LE.P. (Limited Engllsh Proficiency) Resource LEP Resources Not Needed
Used:
LE.P. Language Used:                         Not Applicable/None

                                                                   Incident Location
 Address:            2070 North Arlington Avenue
 City:               Indianapolis                           County:                                              State:   Indiana
 ZIP:                46218                                  Country: United States of America
 Township of Occurrence:

 Beat:               NE                                    Latitude:        39.795969                    Longitude:   -86.064763
 Sub-Beat 30
 Comments: E 20TH ST & E 21 ST ST

                                                               Additional Locations
Supp#:0      Address:                   2070 North Arlington Avenue INDIANAPOLIS, IN 46218
Type: Arrest Location                                        Date of Info: 01/11/2018
                                                                   Incident Offenses
Supp# Offense                                                                                     Status                   Status Date
0            35-47-2-8 - Weapons- Possession Firearm                                              Cleared by Arrest        01/11/201815:40 Hrs

Attempted / Completed:                   Completed
Weapons u .. d: Handgun


Supp# Offense                                                                                     Status                   Status Date
0            3548-1 - Controlled Substance- Dealing Marijuana                                     Cleared by Arrest        01/11/2018 15:40 Hrs

Attempted/ Completed:                    Completed




    I   1     (r (          l 1-S J;,      �·    F,;r 1(   �•p 1       ,,   '<   Mv1
 Case 1:18-cr-00027-TWP-TAB Document 72-1 Filed 04/07/21 Page 2 of 7 PageID #: 172


                                                                                               PD18003917 - IMPD East District • Marion (IN49)
Supp# Offense                                                                  Status                         Status Date
O        35-48-D - Controlled Substance- Possess Paraphernalia                  Cleared by Arrest             01/11/2018 15:40 Hrs

Attempted/ Completed:          Completed




Supp# Offense                                                                   Status                        Status Date
O        35-48-J - Controlled Substance- Possession/Cultivation                 Cleared by Arrest             01/11/2018 15:40 Hrs
         Marijuana

Attempted / Completed:         Completed




Supp# Offense                                                                   Status                        Status Date
0        9-24-C - Motor Vehicle- Operating Having Never Received                Cleared by Arrest             01/11/2018 15:40 Hrs
         A License

Attempted / Completed:         Completed




                                                         Officers Involved
Role                          Name                                            Agency                              Supp#
Arresting / Citing           D. Hiser (#40242)                                IMPD East District                  0
Assisting                    Officer S. Nicholsen (#40845)                    IMPD East District                  0
Reporting                    D. Hiser (#40242)                                IMPD East District                  0

                                                         Incident People
Arrestee,Suspect / Offender                                            Supp# 0

Name: GRAY, DAVON (Primary Name)                TIUe:                  Date of Birth:************



                                                                                                                          12/03/2012



Race: Black or African American                 Sex: M          Age at Occurrence: 24 Years Old
DL#:
Address:     ***INDIANAPOLIS, IN 46205 (Date of Info: 01/11/2018) 317-******* - Other
Phone:       (Date of Info: 02/09/2015)
             317-***** - Cellular (Date of Info: 01/11/2018)
     Physical Description: Hgt: 509              Wgt: 164        Date of lnfo:01/11/2018
  Hair:Black
 Eyes:Brown

Arrest Date: 01/11/2018                    Arrest Type: On-View
                                                        ArresVOutright
Incarceration lntormatjon
Location: Marion County Jail                   Bond Amount:                        Bond Type:


                                                   Incident Organizations

             )       TU SDA.Y ..11\l�I \RY E        ..   J'-- "�A".                      B                                l='u)
Case 1:18-cr-00027-TWP-TAB Document 72-1 Filed 04/07/21 Page 3 of 7 PageID #: 173


                                                                                                   PO18003917 - IMPO Easl Oislrict • Marion (IN49)
Victim                              Society



                                                        Incident Property
PropertylndexlD:652378
Property: Drugs / Narcotics •                 Supp#: 0          Offense: 35-48-1 Controlled Substance- Dealing Marijuana
           Controlled Substance                                          35-48-J Controlled Substance- Possession/Cultivation
                                                                         Marijuana

Losa Type: Seized (NOT previously stolen)
Status:    Seized                                             Value:      $   o.oo
Damage:

Drug Type: Marijuana                                          Drug Quantity:         106           Gram
Owner:                GRAY, DAVON (DOB) ******** - Supp#: 0
PropertylndexlD:652379
Property: Drug I Narcotic Equipment           Supp #: 0         Offense: 35-48-D Controlled Substance- Possess Paraphernalia

Loss Type: Seized (NOT previously stolen)
Status:    Seized                                             Value:      $ 0.00
Damage:

Serial#:                                                      Mlsc/OAN:
Make:                                                         Primary Color:
Model:                                                        Secondary Color:
                                                              Quantity:
Item Descrtptlon:          scale
Owner:                GRAY, DAVON (DOB) ********* - Supp#: 0
PropertylndexlD:65238O
Property: Gun - Handgun                       Supp#: O
Losa Type:
Status:    Seized                                              Value:     $ 300.00
Damage:

Serial#:         SXA556                                       Mlsc/OAN:
Make:            Glock                                        Primary Color:         Black
Model:           23                                           Secondary Color:
Gun Type:                  Pistol
Gun Action:                Semiautomatic action (autoloading)
Caliber/Gauge:            40 cal
Barrel Length:
Quantity:
Owner:                GRAY, DAVON (DOB) *********- Supp#: 0
PropertylndexlD:652381
Property:  Cash                               Supp#: 0
Losa Type:
Status:    Forfeited                                          Value:      $ 671.00
Damage:

Currency:             Us Dollars                              Amount:     $ 671.00

         ,:.,   )'1   ll..t:. 'l,-, y A�UARr 16 ��18.   '3,   --.. ,;                        E<,
Case 1:18-cr-00027-TWP-TAB Document 72-1 Filed 04/07/21 Page 4 of 7 PageID #: 174


                                                                                        P018003917 - IMPD East District· Marion (IN49)
buantity       Denomination       rrotal Value
               hOO                $ 400.00
13             t2o                $260.00
1              10                 1$ 10.00
1              1                  $1.00
                                  $ 671.00
Owner:          GRAY, DAVON (DOB) ********* -Supp#: 0

Property Status Type                Aggregate Value             Grand Total of Property Loss: $ 971.00
                                    $ 971.00
Seized (NOT previously stolen)      $ 0.00

                                                   Incident Vehicles
Suspect                                                                        Supp #: 0

Year/Make/Model:       2005/DODGE(DODG)/STRA TU S

Type:                  Automobile
Style:
Color.                 Aluminum, Silver                          Odometer:
VIN:                   1B3EL46R0SN519457                         Motorcycle CCS:
License #/State:       RYK823/lndiana                            License MonthJYear: 5/2018
License Type:          In God We Trust
Misc Id:

Owner:
Value:
Status:                None(#0)                                  Locked:N        Keys In Vehlcle: N




Vehicle Role                        Total Value                  Grand Total of Vehicle Loss:
Suspect                             $ 0.00


                                                   Incident Narratives
Title: Field Arrest #18AR-IMPD00182 Narrative #1
Author: Daniel Hiser                                      Date I Time:   01/11/2018 16:23 Hrs        Supp#:       0
STATE OF INDIANA, COUNTY OF MARION, 55:

PROBABLE CAUSE AFFIDAVIT

IMPD Case/Incident Number: PD18003917

Defendant Name: GRAY, DAVON

Location of Incident: 2070 NORTH ARLINGTON AVENUE

Arresting Officer / ID: HISER/40242

Agency: Indianapolis Metropolitan Police Department

                                                                                                                      I e
Case 1:18-cr-00027-TWP-TAB Document 72-1 Filed 04/07/21 Page 5 of 7 PageID #: 175


                                                                    P018003917 • IMPO East District - Marion (IN49)


 On January 11, 2018 at 1538 hours IMPD Officer Daniel Hiser was patrolling in his fully
marked police vehicle when he turned south bound onto north Arlington Avenue from East
31st Street. When Officer Hiser turned, he turned behind a Silver Dodge Stratus Bearing
           _
2018 Indiana In God We Trust Plate RYK823. Upon completing his turn Officer Hiser could
 immediately smell what he knew from his training and experience as a Law Enforcement
 Officer to be the Odor of Raw Marijuana. Officer Hiser believed the odor to be coming from
the vehicle in front of him but was unsure so he continued to patrol south bound on North
Arlington Avenue. At around 2300 North Arlington Avenue.the Dodge Stratus changed lanes
from the left lane to the right lane at which time Officer Hiser noticed that the Odor of
Marijuana disappeared. Officer Hiser decided to switch lanes behind the Dodge Stratus and
upon changing lanes the Odor of Raw Marijuana returned. The vehicle proceeded to head
south bound on North Arlington Avenue crossing East 21st Street at which time they
started turning into the Express Mart at 2070 North Arlington Avenue. Once The vehicle
turned into the parking lot Officer Hiser noticed that the Odor of /Marijuana once again
disappeared. Officer Hiser then turned into the parking lot behind the Dodge Stratus and
initiated his emergency lights and siren causing the vehicle to stop, parking in the first
nonhandicap parking spot south of the front door.
Once parked the Odor of Marijuana returned. Officer Hiser exited his vehicle and as he
began to approach the driver side window, the odor continued to get stronger. Once at the
window Officer Hiser asked the driver for his License and Registration. The driver stated he
had to renew his license and when he was unable to find it, identified himself verbally as
Davon Gray. Officer Hiser returned to his vehicle and checked Davon Gray through MDT at
which time he was informed that Davon Gray's driving status was Valid but on a Regular ID
Card. At this time Officer Hiser returned to the driver side of the vehicle and requested that
Davon Gray turn the vehicle off and step out for him. Davon Gray complied and exitied the
vehicle. Officer Hiser had Davon Gray step back to the front of patrol vehicle with Officer
Shane Nicholsen. Once back there Davon Gray asked Officer Hiser why he had stopped
him. Officer Hiser explained to Davon Gray that he had stopped him due to the strong Odor
of Marijuana coming from his vehicle. At this time Davon Gray informed Officer Hiser that
there would be about an ounce of Marijuana under his driver seat. At this time Officer Hiser
placed Davon Gray into handcuffs and returned to the vehicle to recover the marijuana.
Upon returning to the vehicle, Officer Hiser looked under the driver seat where Davon Gray
stated the Marijuana would be and located two clear bags both of which contained a green
leafy substance that Officer Hiser believed from his training and experience to be raw
marijuana. Under the seat Officer Hiser also located a digital scale which he knows to be
consitent with the use and sale of narcotics. At this time Officer Hiser requested Davon
Gray's marijuana priors from Control. Officer Hiser finished his search of the vehicle and
located no other evidence of the crime. After finishing his search of the vehicle, Officer
Hiser returned to his vehicle to drop secure the suspected Marijuana and scale while Officer
Nicholsen read Davon Gray his Miranda Warnings off of his Miranda Card. Davon Gray
stated he understood his rights and did not wish to answer any questions. Officer Hiser
then returnedand to Davon Gray and began to search his person incident to arrest. Officer
Hiser began by checking Davon Gray's pockets on his pants and then check both pant legs.
Upon checking Davon Gray's right pant leg, Officer Hiser noticed a odd shaped bulge
around the ankle area of his left leg. Officer Hiser grabbed the object from the outside of
the pant leg and could immediately tell due to his training and experience that the object
was a firearm.
Officer Hiser returned to his vehicle and retrieved a gun box and gloves while Officer
Nicholsen stood with Davon Gray and the returned to Davon Gray to recover the firearm.
Officer Hiser removed a black Glock 23 with an extended magazine from Davon Gray's left
pant leg. Officer Hiser requested for Control to now provided him with Felony, Domestic,
and Firearm priors for Davon Gray and then ran the S/N SXA556 through Control and was
informed that it was negative and not on file. Control then informed Officer Hiser that
    •   u   'J   L �['/lsY I 1-Jl '\F '( ·,
Case 1:18-cr-00027-TWP-TAB Document 72-1 Filed 04/07/21 Page 6 of 7 PageID #: 176


                                                                                                                        ◄
                                                                             PD18003917 - IMPD East District· Marion (IN 9)
Davon Gray's only priors are for ARMED ROBBERY/FB reference Cause #s 49G0S-1301-FB-
004384 and 49G0S-1212-FB-081823 both decided on 05/03/2013. Officer Hiser finished
securing the Glock 23 which had 1 round in the chamber and 6 rounds in the extended
Magazine. Further search of Davon Gray located $671.00 in cash which was collected for
Forfeiture due Davon Gray being Charged with Felony Dealing Marijuana. Davon Gray was
also charged with Possession of a Firearm by a Serious Violent Felon, Possession of
Marijuana, Possession of Paraphernalia, and Operating a Vehicle Without ever Receiving a
License. The vehicle and property were released to Davon Gray's mother at his request.
Davon Gray was transported to INTAKE by MCSD Wagon Deputy Thomas. Officer Torres
transported the evidence to the property room.

All events occurred in Marion County, Indianapolis, IN

I swear (affirm), under penalty of perjury as specified by IC 35-44.1-2-1, that the foregoing
representations are true.

/s/ Daniel R. Hiser

Law Enforcement Officer


Signed:   D. Hiser (#40242)                      Reviewed By:   Sergeant S. Foley (#30441)




                   •SOAY JAi UAkY 1f 2 181( 12 c.lAIV                                                    Paq.,
,, 1 rt R, n 0
Case 1:18-cr-00027-TWP-TAB Document 72-1 Filed 04/07/21 Page 7 of 7 PageID #: 177


                      Division of Public Safety Communications Call Report
Call#:       180111858               Dispatcher. 40242                           Call Time:     01/11/2018 15:39 Hrs
Received:                            Event Type: TRAFFIC STOP                    Priority:      Medium
Caller Name:                         Phone#:                                     Close Time:    01/11/2018 16:39 Hrs
                                                                                 Disposition:   AR
                                                     Location
Incident Location:   2070 N ARLINGTON AV, INDIANAPOLIS
Common Place:        E 20TH ST & E 21ST ST
Caller Location:
Latitude:            39.796187
Longitude:           -86.064509
                                                 . Incident Notes
Notes:    TRAFFIC STOP

          REMARKS/NARRATIVES:
          : 01/11/201815:39:50: B228@LIC/RYK823 @LIY/2018@LIT/CM
          01/11/201815:41:34: B228@NAM/GRAY/DAVON@DOB/*********@RAC/B@SEX/M
          01/11/2018 15:53:07: GLOCK 23 40 SER/SXA556 NOT ON FILE
          01/11/2018 15:54:34: DAVON GRAY PRIORS ARMED ROBBERY/FB, 49G05-1301-FB-004384, DISP DATE
          05/03/2013... AND ARMED ROBBERY/FB, 49G05-1212-FB-081823, DISP DATE 05/03/2013
          01/11/2018 15:58:32 : TRANS .1925
          01/11/2018 16:21:35 : INDIANA BMV DRIVER RESPONSEDAVON JEROME GRAY                  SOC/317-13-
          *********** AMERHERST DR APT B         INDIANAPOLIS INDIANA 46260-3144SEX/MALE DOB/*********
          HGT/509 WGT/164 HAI/BLK EYE/BRO OLN/********* OLS/IN                OLT/REGULAR ID CARD
          EXP/2021-06-20STATUS: VALID                               CURRENT POINTS: 0DRIVER PERMITS -
          CLASS                   ISSUED EXPIRES STATUS =====                      ------ -------- ------
          LEARNER PERMIT                2010-08-05 2012-08-31 ELIGIBLE FOR PERMITTOTALS: SUSPENSIONS: 0
          CONVICTIONS: 0         ACCIDENTS: 0
          01/11/2018 16:22:05 : INDIANA BMV REGISTRATION RESPONSELIC/RYK823          LIY/2018     LIT/CM
          LIS/IN STS/ACTIVE         ISS/2017-05-13 EXP/2018-05-14 STK/RYK823 VIN/1 B3EL46R05N519457
          VYR/2005 VMA/DODG          VMO/SRX      VCO/SIL    VST/4D REG/GRAY, VELVALEAN
          OLN/0550222336ADR/4641 CRESTVIEW AVE, INDIANAPOLIS, INDIANA 46205-2028- INSURANCE
          INFORMATION: -INS/STATE FARM INSURANCE                                      - TITLE INFORMATION: -
          -TTU12805053000307




                                                     Officers
Primary Radio #         Name                      Dispatch             On Scene             Clear
Y       40242           Hiser, Daniel             01/11/2018 15:39 Hrs 01/11/2018 15:39 Hrs
N       40845           Nicholsen, Shane          01/11/2018 15:41 Hrs

                                                    Incidents
Report#              Supp # Agency                        Reporting Offlcer(a)
PD18003917           0      IMPD East District            Hiser, Daniel
